541 So.2d 1208 (1988)
STATE of Florida, Appellant,
v.
Jeffrey C. HIEBER, Appellee.
No. 87-1478.
District Court of Appeal of Florida, Second District.
December 21, 1988.
Robert A. Butterworth, Atty. Gen., Tallahassee, and Katherine V. Blanco, Asst. Atty. Gen., Tampa, for appellant.
Stanford R. Solomon of Rudnick & Wolfe, Tampa, for appellee.
PER CURIAM.
The state appeals a sentence which deviates downward from the guideline recommendation. The record reveals that appellee was sentenced on February 16, 1987, that written reasons supporting the guideline departure were not filed until May 12, 1987, and that no notice of appeal was filed until after the departure order had been entered. Because it is the sentencing itself which triggers the time for filing an appeal, and not the subsequent entry of the departure order, the state's notice is untimely and this court lacks jurisdiction to entertain their appeal. State v. Ealy, 533 So.2d 1173 (Fla. 2d DCA 1988). As in Ealy, we acknowledge that this result conflicts with State v. Williams, 463 So.2d 525 (Fla. 3d DCA 1985).
APPEAL DISMISSED.
SCHEB, A.C.J., and DANAHY and HALL, JJ., concur.